Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 09/09/2022. Claims 1-19 have been canceled without prejudice or disclaimer. Claims 20-25 are newly added. Thus, claims 20-25 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “wherein the first communication apparatus includes … a fourth antenna, wherein the second communication apparatus includes … a third antenna, and wherein the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 A review of the specification shows no corresponding structure is described for achieving the function recited in claim 25. There is no description of “the first communication apparatus includes … a fourth antenna, wherein the second communication apparatus includes … a third antenna, and wherein the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus.”  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, it is suggested that the limitation recites “The communication system according to any of Claims 20” should be changed to --The communication system according Claims 20-- to make it clearer and to avoid multiple dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20, in relevant portion: “wherein the first communication apparatus includes … a fourth antenna, wherein the second communication apparatus includes … a third antenna, and wherein the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus.”
The specification describes in FIG. 1, in which both the components at the power transmission side (at the A side) and the components at the power reception side (at the B side) are included in the single communication apparatus 100. However, the arrangement of the components is not limited to the above one. The power transmission side may be separated from the power reception side or a power-transmission-side communication apparatus and a power-reception-side communication apparatus, which are configured as separated apparatuses (see paragraph [0023] of specification).  Reference numerals 103 and 104 denote an antenna at the transmission side of the power transmission and an antenna at the reception side of the power transmission, respectively. Although each of the antennas 103 and 104 includes a power transmission-reception coil and a coupler, this will be described below again. Reference numeral 105 denotes a power reception circuit that rectifies the power transmitted from the antenna 103 to the antenna 104 and outputs the rectified power. Reference numeral 107 denotes a device controlled with the transmitted signal and denotes a camera in the present embodiment. Reference numeral 123 denotes a transmitting circuit that receives video data captured by the camera 107 or accepts an input of a state signal of the camera and transmits the video data or the state signal through signal transmission. The power output from the power reception circuit 105 is supplied to the camera 107 and the transmitting circuit 123 and is used for the operations of the camera 107 and the transmitting circuit 123 (see paragraph [0026] of specification). Reference numeral 122 denotes a receiving circuit that receives a signal transmitted from the transmitting circuit 123. Since the case is described in the present embodiment in which the antenna 104 is at the transmission side of the signal and the antenna 103 is at the reception side of the signal, the transmitting circuit and the receiving circuit are positioned at the antenna 104 side and at the antenna 103 side, respectively. However, when the signal transmission is performed in the opposite direction, the transmitting circuit is replaced with the receiving circuit. In this case, the position of a filter circuit 151 is also changed. And the filter circuit 151 is provided between the antenna 103 and the receiving circuit 122. The filter circuit 151 includes a filter that reduces the influence of the wireless power transmission on the wireless communication (see paragraph [0025]-[0026] of specification).
However, there is no description of “the first communication apparatus includes … a fourth antenna, wherein the second communication apparatus includes … a third antenna, and wherein the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus.”  
A review of the specification shows no corresponding structure is described for achieving the function recited in the claim. (‘[A] description that merely renders the invention obvious does not satisfy the written description requirement’ (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d at 1352)).
Claims 21-25 are depending on claim 20, and are rejected the same reason under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation recites “wherein the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. One of ordinary skill in the art does not clearly understand how does the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus? There are not any drawings or descriptions in the specification shown the limitation as stated above.
The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 21-25 are depending on claim 20, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S Publication No. 20160006293 A1) in view of Garcia et al. (U.S Publication No. 20160031332 A1).
Regarding claim 20, Jeong discloses a communication system comprising: 
a first communication apparatus (FIG.5, 500); and 
a second communication apparatus (FIG.4, 400), 
wherein the first communication apparatus includes a first coil (FIG.3 or 5, the induction coil within 504) and a first antenna (FIG.5, 504),
wherein the second communication apparatus includes a second coil (FIG.3 or 4, the induction coil within 404, section 0042) coupled to the first coil of the first communication apparatus using at least either of an electric field and a magnetic field (section 0042), 
a power transmission circuit (a number of power sources, not shown, section 0043) that performs wireless power transmission to the first communication apparatus (power transfers from 400 to 500, as shown in FIGS.4, 5) at a predetermined power transmission frequency (the transmit circuitry 402 determined the frequency range and transfers to the coil of 500 with the same frequency, sections 0046, 0052) via the second coil (the induction coil within 404, section 0042), 
a second antenna (FIG.4, 404), 
a receiving circuit (FIG.4, 420) that receives via the second antenna a signal transmitted from the first communication apparatus via the first antenna, and
a filter circuit (FIG.4, 416) that suppresses a signal of the power transmission frequency, which is to be input from the second antenna to the receiving circuit due to the wireless power transmission by the power transmission circuit (Fig.4, 416 reduce harmonic from either 418 or 414, section 0048).
Jeong does not explicitly disclose wherein the first communication apparatus includes … a fourth antenna, wherein the second communication apparatus includes … a third antenna, and wherein the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus.
Garcia discloses a wireless power transfer system for selectively disabling a transmit antenna of a plurality of transmit antennas when a foreign object is detected comprising a transmitter 104 may comprise a transmitter pad 420. The transmitter pad 420 may comprise at least one transmit antenna 114a, 114b . . . 114n; and a transmit circuitry 206 may comprise a matching circuit 410 coupled to output of the low pass filter 408. The matching circuit 410 is configured to receive the low pass filtered signal from the low pass filter 408 (see fig. 4, section 0040 and 0042). Garcia further discloses a receiver 108 may comprise a receiver pad 530. The receiver pad 530 may comprise at least one receive antenna 118a, 118b . . . 118n; and a receive circuitry 210 may comprise the matching circuit 232. The receive antennas 118 are configured to receive wireless power from the transmit antennas 114 (of FIG. 4). The receive antennas 118 are optionally configured to communicate with the transmit antennas 114. This communication may allow the receiver 108 to send information to the transmitter 104. (see fig. 5, section 0055 and 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the device as taught by Jeong with the device as taught by Garcia, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied, in order to provide the first communication apparatus includes a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be supplied from the fourth antenna to the second receiving circuit through the wireless power transmission by the power transmission circuit in the first communication apparatus as claimed.
Regarding claim 24, Jeong in view of Garcia discloses the communication system according to Claim 20, wherein the receiving circuit receives via the receiving antenna (FIG.4, 404 by Jeong) a signal transmitted from the first communication apparatus using a baseband method (for example 6.78 MHz ISM frequency band, section 0046 by Jeong).
Regarding claim 25, Jeong in view of Garcia discloses the communication system according to Claim 20, wherein the filter circuit is a notch filter (416 could be a notch filter, section 0048 by Jeong) that suppresses transmission of the signal of the power transmission frequency (416 could be a notch filter, section 0048 by Jeong).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S Publication No. 20160006293 A1) in view of Garcia et al. (U.S Publication No. 20160031332 A1), and further in view of Helbers (U.S Publication No. 20160380365 A1).
Regarding claim 21, Jeong in view of Garcia discloses all the limitations of the communication system according to Claim 20, except for specifying that wherein the first coil and the first antenna are concentrically composed on a first substrate, and wherein the second coil and the second antenna are concentrically composed on a second substrate opposed to the first substrate.
Helbers in FIG.2 discloses an antenna device wherein the power transmission coil (104) and the receiving antenna (106) are concentrically arranged on a same substrate (substrate 102, as shown in FIG.2) and FIG.6 of Helbers discloses the elements could also be place in the opposite surfaces of the substrate (see section 0074, Helbers’).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange Jeong’s two antenna in opposite two substrates or two opposite surfaces of a substrate as Helbers’ to the extent required for phase cancellation to reduce receiving signal to a desired level (see Helbers’ section 0074). Further, which is considered to be a design choice based upon an actual design requirement.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S Publication No. 20160006293 A1) in view of Garcia et al. (U.S Publication No. 20160031332 A1) and Helbers (U.S Publication No. 20160380365 A1), and further in view of Ichikawa et al. (U.S Publication No. 20160327444 A1).
Regarding claim 22, Jeong in view of Garcia and Helbers discloses all the limitations of the communication system according to Claim 21, except for specifying that the communication system comprising rotation controlling means for rotating at least either of the first substrate and the second substrate.
Ichikawa discloses a system comprising: rotation controlling means for rotating at least either of the first substrate and the second substrate (Fig.3, the substrate 32 with antenna is a rotatable, section 0028).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the device as taught by Jeong in view of Garcia and Helbers with the device as taught by Ichikawa, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied, in order to get a good gain and bandwidth for multi-frequency applications.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Garcia et al. (U.S Publication No. 20160031332 A1), and further in view of Sakata et al. (US 20170271927 A1).
Regarding claim 23, Jeong in view of Garcia discloses all the limitations of the communication system according to Claim 20, except for specifying that wherein the first communication apparatus and the second communication apparatus are included in different portions in a network camera or a robot hand.
Sakata discloses a power transmission apparatus wherein the first communication apparatus and the second communication apparatus are included in different portions in a network camera or a robot hand (camera or robot arm, see section 0082 of Sakata’s).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the device as taught by Jeong in view of Garcia as modified in a way as taught by Sakata, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied, in order to apply the wireless power transmission device in a more popular and/or common way in the applications of camera or robot in these days.
Response to Arguments
Applicant’s arguments with respect to claims 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/11/2022